Me. Justice Cbeighton delivered the opinion of the court. Rule 25 of this court requires that “The brief of appellant or plaintiff in error shall contain in the beginning a concise statement of the case, including in a general way, the form of action, the substance of the pleadings, without detail, the substance of the evidence, omitting the name of witnesses and all other details, the judgment and rulings of the trial court complained of.” Nowhere in appellants’ brief has there been any attempt to comply with this rule in any respect. In the alleged abstract, twenty-three pages are covered with the detailed verbiage of the bill, amendments, motions, demurrers, answers and exceptions. The presentation of the case is such that we do not feel called upon to state and develop it in our opinion. The proceeding is in chancery, and appears to be a bill in the nature of a bill for specific performance through the exercise of the injunctive power of the court,—“negative specific performance.” The case was tried by the chancellor on evidence produced in open court; the court found that “all the material allegations in the amended bill are true” and decreed the relief prayed. And we think the evidence warrants the finding and decree. Counsel for appellant says: “We believe that appellee had a complete and adequate remedy at law, and that it was error in the trial court in overruling demurrer filed to complainant’s bill,” but he does not disclose wherein the bill is insufficient or defective, nor suggest any complete or adequate remedy at law. No error in this record has been pointed out to us that will warrant a reversal of the decree. The decree of the Circuit Court is affirmed. Affirmed.